   Case 4:20-cv-00007-P Document 19 Filed 08/07/19                     Page 1 of 54 PageID 203



                           UNITED STATES DISTRICT COURT FOR THE
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

  SELINA MARIE RAMIREZ,                                 §
  individually and as Independent                       §
  Administrator of, and on behalf of, the               §
  ESTATE OF GABRIEL EDUARDO                             §
  OLIVAS and the heirs-at-law of                        §
  GABRIEL EDUARDO OLIVAS, and as                        §
  parent, guardian, and next friend of and              §
  for female minor S.M.O.; and GABRIEL                  §     CIVIL ACTION NO. 3:19-cv-01529-L
  ANTHONY OLIVAS, individually,                         §
                                                        §     JURY DEMANDED
          Plaintiffs,                                   §
                                                        §
  v.                                                    §
                                                        §
  CITY OF ARLINGTON, TEXAS;                             §
  JEREMIAS GUADARRAMA; and                              §
  EBONY N. JEFFERSON,                                   §
                                                        §
          Defendants.                                   §

                 FIRST AMENDED PLAINTIFFS’ ORIGINAL COMPLAINT

          City of Arlington custom, policy, and/or practice, and two Arlington police
  officers, caused Gabriel Olivas’ horrific death. Defendant officers Tased him while he
  was covered with gasoline. As expected, Mr. Olivas caught fire, suffered burns over
  approximately 85% of his body, and died within a few days.




First Amended Plaintiffs’ Original Complaint – Page 1 of 54
      Case 4:20-cv-00007-P Document 19 Filed 08/07/19                                            Page 2 of 54 PageID 204




                                                         Table of Contents

I.       Introductory Allegations ..................................................................................................... 4
         A.        Parties ...................................................................................................................... 4
         B.        Jurisdiction and Venue............................................................................................ 5
II.      Factual Allegations ............................................................................................................. 6
         A.        Introduction ............................................................................................................. 6
         B.        Gabriel Eduardo Olivas........................................................................................... 6
         C.        Officer Guadarrama and Officer Jefferson Unreasonably Tase Mr. Olivas,
                   Causing Him to Catch Fire, Suffer Horrific Burns, Linger, and Die ...................... 7
                   1.         Statements ................................................................................................... 8
                              a.          Officer Scott (#2835) ...................................................................... 8
                              b.          Corporal Ray (#2573) ................................................................... 10
                              c.          Officer Jeremias Guadarrama (#2514).......................................... 10
                              d.          Sergeant Ebony N. Jefferson (#2116) ........................................... 14
                              e.          Officer Caleb Elliott (#3007) ........................................................ 16
                   2.         Mr. Olivas’ Medical Condition at the Scene ............................................ 23
                   3.         Autopsy ..................................................................................................... 24
         D.        Death Investigation ............................................................................................... 24
                   1.         Taser Analysis by Axon Enterprise, Inc. (f/k/a Taser International,
                              Inc.) ........................................................................................................... 24
                   2.         Scene Investigators ................................................................................... 26
                   3.         Arlington Police Department Homicide Unit ........................................... 27
         E.        Defendant Officers’ Experience and Training ...................................................... 31
                   1.         2017 Taser Training .................................................................................. 31
                   2.         Texas Commission on Law Enforcement Records ................................... 33
         F.        Defendant Police Officers Acted in an Unreasonable, Unconstitutional
                   Manner .................................................................................................................. 38
         G.        City of Arlington’s Monell Liability ..................................................................... 39
                   1.         City of Arlington’s Policy Regarding Escalation in Force was a
                              Moving Force Behind and Proximately Caused Mr. Olivas’ Death ......... 40
                   2.         City of Arlington’s Policy, Practice, and/or Custom of Allowing
                              Officers to Use a Taser Against a Person Doused with Gasoline was
                              a Moving Force Behind and Proximately Caused Mr. Olivas’ Death
                              ................................................................................................................... 42


First Amended Plaintiffs’ Original Complaint – Page 2 of 54
   Case 4:20-cv-00007-P Document 19 Filed 08/07/19                                            Page 3 of 54 PageID 205



                  3.         City of Arlington’s Policy, Practice, and/or Custom of Continuing
                             to Employ Officer Guadarrama After Numerous Reprimands was a
                             Moving Force Behind and Proximately Caused Mr. Olivas’ Death ......... 42
                  4.         City of Arlington’s Failure to Discipline Sergeant Jefferson and/or
                             Officer Guadarrama is Evidence of Arlington’s Pre-Existing
                             Unconstitutional Policy, Practice, and/or Custom .................................... 44
III.    Causes of Action ............................................................................................................... 44
        A.        Cause of Action Against Defendants Sergeant Jefferson and Officer
                  Guadarrama and Under 42 U.S.C. § 1983 for Violation of 4th Amendment
                  Rights .................................................................................................................... 44
        B         Cause of Action Against City of Arlington Under 42 U.S.C. § 1983 for
                  Violation of 4th Amendment Rights ..................................................................... 47
IV.     Concluding Allegations .................................................................................................... 50
        A.        Conditions Precedent ............................................................................................ 50
        B.        Use of Documents ................................................................................................. 50
        C.        Jury Demand ......................................................................................................... 51
        D.        Prayer .................................................................................................................... 51




First Amended Plaintiffs’ Original Complaint – Page 3 of 54
     Case 4:20-cv-00007-P Document 19 Filed 08/07/19               Page 4 of 54 PageID 206



TO THE HONORABLE UNITED STATES DISTRICT COURT:
         Plaintiffs file this amended complaint and for cause of action will show the following.


I.      Introductory Allegations

        A.       Parties

        1.       Plaintiff Selina Marie Ramirez (“Ms. Ramirez” or “Selina”) is a natural person who

resides and did reside and was domiciled in Texas at all relevant times. Ms. Ramirez was Gabriel

Eduardo Olivas’ wife at the time of Mr. Olivas’ death. Gabriel Eduardo Olivas is referred in this

pleading as “Gabriel” and/or “Mr. Olivas.” Ms. Ramirez brings claims in this lawsuit individually

and as the Independent Administrator of the Estate of Gabriel Eduardo Olivas. Ms. Ramirez also

brings claim by and on behalf of female minor S.M.O. as S.M.O.’s mother, guardian, and next

friend. S.M.O. was Gabriel’s daughter at the time of Gabriel’s death. Ms. Ramirez asserts any and

all claims available in her capacity as the Independent Administrator regarding Gabriel’s death,

both survival claims and wrongful death claims, including all claims on behalf of the Estate and

all of Gabriel’s heirs-at-law including but not necessarily limited to Ms. Ramirez and Gabriel’s

children – Gabriel Anthony Olivas and female minor S.M.O.                  Letters of independent

administration were issued to Ms. Ramirez on or about August 22, 2018, in Cause Number 2018-

PR00844-2, in the Probate Court No. 2 of Tarrant County, Texas, in a case styled In the Estate of

Gabriel Eduardo Olivas, Deceased.

        2.       Plaintiff Gabriel Anthony Olivas is a natural person who resides and did reside and

was in domiciled in Texas all relevant times. Gabriel Anthony Olivas was Mr. Olivas’ son at the

time of Gabriel’s death. Gabriel Anthony Olivas brings claims in this lawsuit individually.

        3.       Defendant City of Arlington, Texas (“Arlington” or “City of Arlington”) is a Texas

incorporated municipality/city.         Arlington has been served with process and has made an



First Amended Plaintiffs’ Original Complaint – Page 4 of 54
   Case 4:20-cv-00007-P Document 19 Filed 08/07/19                    Page 5 of 54 PageID 207



appearance in this case. Arlington acted or failed to act at all relevant times, in accordance with

its customs, practices, and/or policies, through its policymakers, chief policymakers, employees,

agents, representatives, and/or police officers and is liable for such actions and/or failure to act to

the extent allowed by law (including but not necessarily limited to law applicable to claims

pursuant to 42 U.S.C. § 1983).

        4.       Defendant Jeremias Guadarrama (“Officer Guadarrama” or “Mr. Guadarrama”) is

a natural person who resides and is domiciled in Fort Worth, Texas. Mr. Guadarrama has been

served with process and has made an appearance in this case. Mr. Guadarrama is being sued in

his individual capacity and acted at all relevant times under color of State law. Mr. Guadarrama

was employed by and/or was the agent and/or designee and/or contractor of and for City of

Arlington at all such times and acted or failed to act in the course and scope of his duties for City

of Arlington.

        5.       Defendant Ebony N. Jefferson (“Officer Jefferson,” “Mr. Jefferson,” or “Sergeant

Jefferson”) is a natural person who resides and is domiciled in Dallas, Texas. Mr. Jefferson has

been served with process and has made an appearance in this case. Mr. Jefferson is being sued in

his individual capacity and acted at all relevant times under color of State law. Mr. Jefferson was

employed by and/or was the agent and/or designee and/or contractor of and for City of Arlington

at all such times and acted or failed to act in the course and scope of his duties for City of Arlington.


        B.       Jurisdiction and Venue

        6.       The court has original subject matter jurisdiction over this lawsuit according to 28

U.S.C. §§ 1331 and 1343(4), because this suit presents a federal question and seeks relief pursuant

to federal statutes providing for the protection of civil rights. This suit arises under the United

States Constitution and a federal statute - 42 U.S.C. § 1983.



First Amended Plaintiffs’ Original Complaint – Page 5 of 54
      Case 4:20-cv-00007-P Document 19 Filed 08/07/19               Page 6 of 54 PageID 208



         7.      The court has personal jurisdiction over City of Arlington because it is a Texas

City. The court has personal jurisdiction over the natural person Defendants because they reside

in, are domiciled in, and are citizens of Texas.

         8.      Venue is proper in the Dallas Division of the United States District Court for the

Northern District of Texas, pursuant to 28 U.S.C. § 1391(b)(1). It is the division in the district in

which Defendant Mr. Jefferson resides, and all Defendants are Texas residents.


II.      Factual Allegations

         A.      Introduction

         9.      Plaintiffs provide in the factual allegations sections below the general substance of

certain factual allegations. Plaintiffs do not intend that those sections provide in detail, or

necessarily in chronological order, any or all allegations. Rather, Plaintiffs intend that those

sections provide Defendants sufficient fair notice of the general nature and substance of Plaintiffs’

allegations, and further demonstrate that Plaintiffs’ claim(s) have facial plausibility. Whenever

Plaintiffs plead factual allegations “upon information and belief,” Plaintiffs are pleading, in

accordance with Federal Rule of Civil Procedure 11(b)(3), that the specified factual contentions

have evidentiary support or in the alternative will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery.


         B.      Gabriel Eduardo Olivas

         10.     Gabriel grew up in Sylmar, California. Gabriel and Selina met when they were

teenagers, and had been together as a couple since not long after meeting. They had been common-

law married for years prior to Gabriel’s death. Gabriel and Selina moved to Arlington, Texas when

Gabriel was approximately 22 years old, where they resided until Gabriel’s death.




First Amended Plaintiffs’ Original Complaint – Page 6 of 54
   Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 7 of 54 PageID 209



        11.      Gabriel worked doing creative effects for movies when he and Selina lived in

California. This included things such as using fans for actors, to make it appear as if actors were

in a windy situation, and using road cages for cars. When Gabriel and Selina moved to Texas,

Gabriel worked in t-shirt printing.


        C.       Officer Guadarrama and Officer Jefferson Unreasonably Tase Mr. Olivas,
                 Causing Him to Catch Fire, Suffer Horrific Burns, Linger, and Die

        12.      On July 10, 2017, Mr. Olivas was at home, telling family members that he would

kill himself, by lighting himself on fire after dousing himself with gasoline. He did not threaten

to harm his wife, his son, or anyone else in his home. In fact, he never harmed his wife, his son,

or anyone else on that day. Rather, Mr. Olivas was distraught and seeking attention. Mr. Olivas

did not intend to commit suicide, and he would not have committed suicide. Mr. Olivas never

ignited a lighter or any other device to catch himself on fire. Instead, Defendant police officers

arrived at his home, Tased Mr. Olivas (knowing that he was drenched with gasoline), and caused

Mr. Olivas to catch fire and die after lingering in excruciating pain for days.

        13.      There is no doubt that all police officers at the scene of the incident leading to Mr.

Olivas’ death, at which he was Tased, were aware that Mr. Olivas was threatening to commit

suicide. Upon information and belief, they learned this information through communications with

the Arlington Police Department before arriving at Mr. Olivas’ home. Further, even after Mr.

Olivas was Tased and caught fire, as described below, Arlington Police Officer C. Pierce (#2827)

signed a notification of emergency detention. Officer Pierce wrote in part that Mr. Olivas had

made several statements to family members about killing himself. Officer Pierce also noted that

Mr. Olivas poured gasoline at certain spots inside the home as well as all over himself, saying he

was going to kill himself. Therefore, Officer Pierce sought temporary admission of Mr. Olivas to




First Amended Plaintiffs’ Original Complaint – Page 7 of 54
   Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 8 of 54 PageID 210



the Medical City Plano inpatient mental health facility on an emergency basis. This request is

authorized under Texas law. Thus, all such officers knew that Mr. Olivas had not threatened to

harm anyone other than himself, and he had not harmed anyone.


                 1.       Statements

         14.     Arlington Police Officers provided statements about what occurred after Mr. Olivas

was improperly and unreasonably Tased. Relevant portions of relevant statements are provided

below.

                          a.      Officer Scott (#2835)

         15.     Officer Scott provided a statement, entitled “supplemental narrative,” regarding the

incident. Officer Scott wrote that, on July 10, 2017, at approximately 11:57 a.m., he, Corporal

Ray, Officer Guadarrama, and Sergeant Jefferson were dispatched to Mr. Olivas’ home. The call

text stated that the caller’s father was threatening suicide. The caller was Gabriel Anthony Olivas,

and his father was Mr. Olivas. The call text allegedly further indicated that Mr. Olivas was

threatening to burn down the house and was pouring gasoline in the house. However, there was

no indication that Mr. Olivas was threatening to harm his wife, his son, or anyone else in the home,

or that he had trapped and/or otherwise put any such persons in a position that they would be

harmed if Mr. Olivas chose to kill himself. Mr. Olivas did not threaten to harm his wife, son, or

anyone else at the home, and he had not trapped, injured, harmed, or put anyone in his home in a

position that such persons would be harmed or injured if Mr. Olivas actually chose to commit

suicide. However, Mr. Olivas would never have committed suicide. Mr. Olivas did not commit

suicide, and he did not light a lighter he was holding. He caught fire solely as a result of officers

Tasing him when they should not have done so.




First Amended Plaintiffs’ Original Complaint – Page 8 of 54
   Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 9 of 54 PageID 211



        16.      While driving to Mr. Olivas’ home, police officers informed police dispatch to have

Mr. Olivas’ son and whoever else was in the house with Mr. Olivas to exit the house. When

officers arrived at the scene, it would have been reasonable for them to follow their own advice,

and remove people other than Mr. Olivas from the home. They should have removed everyone

other than Mr. Olivas from the home rather than ultimately confronting and Tasing Mr. Olivas

with family members in the house. Officer Scott heard Officer Elliott (#3007) place himself onto

the call for service. Before Officer Scott’s arrival, he asked dispatch where Mr. Olivas was located.

Officer Scott was told that he was inside one of the bedrooms.

        17.      Officer Scott indicates that he arrived at approximately 12:02 p.m., along with

Corporal Ray. Officer Scott noticed that there were already three police vehicles at Mr. Olivas’

house. Police officers from those vehicles were already presumably in Mr. Olivas’ home. As

Officer Scott was pulling up to Mr. Olivas’ residence, he heard officers “call for the channel.”

After parking, Officer Scott and Corporal Ray began to run toward the home. Officer Scott saw

an Hispanic female in the front yard waving at officers, and yelling, “Hurry up.” Officer Scott

asked the female which way, and she said down the hallway to the first bedroom on the right. This

description of where Mr. Olivas was located shows how easy it would have been for officers inside

to quickly remove family members from the house through the front door, before having to have

any physical interaction with Mr. Olivas. Ms. Ramirez is approximately 5 feet, 1 inch tall, and

Gabriel Anthony Olivas is approximately 5 feet, 8 inches tall.

        18.      Officer Scott and Corporal Ray entered the home and ran towards the bedroom.

Corporal Ray then abruptly stopped, and Officer Scott bumped into him as a result. Officer Scott

never made it to the bedroom and was not able to see who was inside of the bedroom. Corporal




First Amended Plaintiffs’ Original Complaint – Page 9 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 10 of 54 PageID 212



Ray then informed Officer Scott that a man was on fire. Officer Scott could then see smoke coming

from the bedroom in which Mr. Olivas has been Tased.


                          b.      Corporal Ray (#2573)

        19.       Corporal Ray wrote a report, entitled “Supplemental Narrative.” He wrote that, on

Monday, July 10, 2017, at 11:57 a.m., he was dispatched to Mr. Olivas’ home regarding an alleged

suicidal subject, high on methamphetamines, and who was pouring gasoline inside the home.

Corporal Ray indicated that, when he arrived, he was met by “frantic family members yelling for

officers to hurry and help their father.” Mr. Olivas’ son, Gabriel Anthony Olivas, yelled to

Corporal Ray that, as soon as he entered the home, he should turn right, and he would find Mr.

Olivas in the first room. Once again, this description as to how to access the bedroom in which

Mr. Olivas was located, and which was now on fire, showed how easy it would have been for

Defendant police officers to have removed family members from the residence using the open

front door (thereby avoided Tasing Mr. Olivas). They could have then examined the situation

from a better vantage point. Corporal Ray entered the home and turned right. As soon as he turned

the corner, he observed Mr. Olivas, on fire, yelling. The room was very dark by that point, and

smoke was beginning to fill the room.


                          c.      Officer Jeremias Guadarrama (#2514)

        20.       Officer Guadarrama signed a typed statement after the incident involving Mr.

Olivas. He wrote that, on Monday, July 10, 2017, at approximately 12:00 p.m., he was dispatched

to Mr. Olivas’ residence in reference to a suicidal individual who had been believed to have doused

his residence with gas. However, after arriving at the residence, Officer Guadarrama learned that




First Amended Plaintiffs’ Original Complaint – Page 10 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 11 of 54 PageID 213



the residence had not been doused with gas. He was the first officer arriving at the scene, and he

staged while awaiting back-up.

        21.      Officer Guadarrama wrote that Sergeant Jefferson and Officer Elliott were the next

officers to arrive at Mr. Olivas’ home on July 10, 2017. He wrote, “Sergeant Jefferson reminded

us to use non-lethal on the suicidal person.” Officer Guadarrama noted that, as they walked toward

Mr. Olivas’ home, the front door was wide open. Thus, there was no obstruction keeping officers

from removing people other than Mr. Olivas from the home, through the front door. They entered

the residence, and Officer Guadarrama “very quickly detected the strong odor of gasoline inside

the residence.” Thus, he, and every other officer arriving at the home prior to interaction with Mr.

Olivas knew that using a Taser in such a situation, in an area in which gas and/or gas fumes was

present, would probably start a fire. After he walked further into Mr. Olivas’ home, he heard loud

discussion between a male and female in an east corner of Mr. Olivas’ home. When they walked

further into the house, a female family member pointed officers into the east corner bedroom. This

was roughly the southeast corner of the home, or the front right corner.

        22.      As the officers entered into that bedroom, Officer Guadarrama “knew that the

suicidal male [Mr. Olivas] was inside the bedroom.” Further, “I was concerned that the suicidal

male would ignite the bedroom on fire igniting himself and innocent victims, because I could smell

the very strong odor of gasoline inside the bedroom.” Regardless, Officer Guadarrama did nothing

to remove people from the home and extract them from what he perceived to be a dangerous

situation. Instead, as described below, he chose to leave such persons in the home, Tase Mr.

Olivas, and catch Mr. Olivas and the home on fire as a result.

        23.      Officer Guadarrama’s statement omits important occurrences.         His statement

indicates that Mr. Olivas immediately began pouring a red container full of liquid on top of his




First Amended Plaintiffs’ Original Complaint – Page 11 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 12 of 54 PageID 214



heard with his left hand while holding in his right hand “some sort of lighting mechanism.” He

also wrote that “the female was in-between the suicidal individual and officers within arm’s reach

of both . . . .” However, he alleged, “[S]he would not leave the room after several commands.”

Officer Guadarrama should have grabbed the woman and removed her from the room. Instead,

his allowing her to remain, and the ultimate Tasing of Mr. Olivas, was unreasonable.

        24.      Officer Guadarrama, confusing the chronology of what occurred, writes that

Officer Elliott then sprayed Mr. Olivas with OC spray. Officer Guadarrama saw Sergeant

Jefferson remove his Taser and point it at Mr. Olivas. After Officer saw the red dot from Sergeant

Jefferson’s Taser on Mr. Olivas’ chest, Officer Guadarrama also pulled his Taser and pointed it at

Mr. Olivas. Sergeant Jefferson was the ranking officer, and Officer Guadarrama followed the lead

of his ranking officer.

        25.      Officer Guadarrama makes no mention in his statement about Officer Elliott clearly

telling Officer Guadarrama and Sergeant Jefferson that, if they shot Mr. Olivas with the Taser, he

would catch on fire. Regardless, Officer Guadarrama knew that, if he shot Mr. Olivas with a Taser,

Mr. Olivas, and potentially the entire room (due to gas fumes), would catch fire. Officer

Guadarrama admitted in his statement that Mr. Olivas was in close proximity at the time, and was

further a “safe distance away from his family members.” Officer Guadarrama further wrote

something in the statement which was a blatant inconsistency, and which was not true. He wrote,

“The female family member was right next to the suicidal male . . . .” He further falsely wrote, “I

was afraid that if I fired my firearm a bullet from my service weapon could possibly strike the

female family member due to the close proximity that she had next to the suicidal male.” Mr.

Olivas could not be a “safe distance away from his family members” and at the same time be right

next to a female family member. In fact, the truth was that Mr. Olivas was not right next to either




First Amended Plaintiffs’ Original Complaint – Page 12 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 13 of 54 PageID 215



his son or his wife – the only two family members in the room. Instead, the three police officers,

Mr. Olivas’s wife, and Mr. Olivas’s son were generally in line facing Mr. Olivas at the time police

officers chose to Tase Mr. Olivas. Neither Mr. Olivas’s wife or son was in such proximity to Mr.

Olivas, such that there would have been any risk of either being shot had Officer Guadarrama

chosen to shoot at Mr. Olivas with his firearm.

        26.      Officer Guadarrama wrote, “I instinctively fired my duty issued Taser striking the

male in the torso area.” He also wrote that “moments later the individual was engulfed in flames.”

He noted that Mr. Olivas “then began to run around the room engulfing the room in flames.” None

of this was a surprise to Officer Guadarrama. Officer Guadarrama fired his Taser at Mr. Olivas

even though Mr. Olivas never made any gesture toward family members or police officers that

day. Thus, he had visibly done nothing to threaten his family members or police officers.

        27.      Further, Officer Guadarrama fails to mention that it appeared to everyone in the

room that Mr. Olivas could not see as a result of being sprayed in his eyes with OC spray. This

had been made clear to people in the room, because Mr. Olivas had rubbed his hands over his eyes

after being sprayed.

        28.      The fact that Officer Guadarrama alleges that he “instinctively” fired his Taser at

Mr. Olivas showed that he was not acting in a reasonable manner based upon his knowledge of

what would occur after firing the Taser. Upon information and belief, Officer Guadarrama had

attended training during which he learned that the firing of a Taser in such situation was likely to

cause Mr. Olivas, and potentially other areas in the room with gasoline fumes, to catch fire. Officer

Elliott had also told Officer Guadarrama prior to Taser deployment that Mr. Olivas would catch

fire. The result was Mr. Olivas’ death.




First Amended Plaintiffs’ Original Complaint – Page 13 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 14 of 54 PageID 216



        29.      Officers, by shooting their Tasers at Mr. Olivas, also further endangered Mr.

Olivas’s wife and son. Officers were unaware as to whether Mr. Olivas’s wife and/or son had gas

on them (thus increasing the likelihood that they would catch fire). Further, neither Mr. Olivas’s

wife or son were injured or burned as a result of the Tasing and resulting fire. This demonstrated

that neither of them were close enough to Mr. Olivas to be in danger if Mr. Olivas had chosen to

light himself on fire. After the police officers started the fire, an officer fleeing the room in panic

collided with Ms. Ramirez with such force so as to injure her knee.


                          d.      Sergeant Ebony N. Jefferson (#2116)

        30.       Sergeant Jefferson signed a written statement regarding the incident, on July 14,

2017, after having plenty of time to meet with his attorney. Sergeant Jefferson wrote that he was

on duty working as Operational Sergeant in the East District. He then heard dispatch send officers

to Mr. Olivas’ home in reference to a suicidal person. He also heard that the person had poured

gasoline on himself and in a room. Thus, he had not heard that anyone had poured gasoline

throughout the house. In fact, Mr. Olivas had not poured gasoline throughout the house. Sergeant

Jefferson was not far from the location, so he asked dispatch to show that he would be in route to

the call.

        31.      When Sergeant Jefferson arrived, he saw two other patrol vehicles staged near Mr.

Olivas’ home. He then informed dispatch that he was on-scene. Those officers were Officer Elliott

and Officer Guadarrama.

        32.      Sergeant Jefferson saw Officer Elliott and Officer Guadarrama run toward the open

front door of Mr. Olivas’ home. Sergeant Jefferson exited his vehicle and ran to and joined the

other officers at the door.




First Amended Plaintiffs’ Original Complaint – Page 14 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 15 of 54 PageID 217



        33.      Sergeant Jefferson noticed that Officer Guadarrama had his duty firearm drawn.

Therefore, Sergeant Jefferson told Officer Elliott to draw “less lethal.” This was an instruction to

Officer Elliott to draw his Taser. After Officer Elliott pulled his Taser, Sergeant Jefferson pulled

his Taser “as a second less lethal option.”

        34.      Sergeant Jefferson admitted that, “[a]s the Sergeant, [, he] wanted to be able

immediately address whatever threat [he and other officers] were about to encounter.” Officer

Guadarrama entered the residence, followed by Officer Elliot, followed by Sergeant Jefferson.

Sergeant Jefferson determined that the noise was coming from a room down the hallway on the

east side of the house from the front door. When they entered the room with Mr. Olivas, Sergeant

Jefferson smelled gas. He noted that Officer Elliott had his Taser pointed in the direction of people

in the room. After making observations of several people in the room and hearing the commotion,

Sergeant Jefferson alleges that he re-holstered his Taser and began to pull people away from Mr.

Olivas and pushed them into the hallway. He was allegedly unsuccessful. Upon information and

belief, Sergeant Jefferson would have been able to remove those people from the property, out the

front door, if that were his goal. Further, upon information and belief, this did not occur as

Sergeant Jefferson alleged.

        35.      Sergeant Jefferson would ultimately give a statement to Detective Gildon, who

would investigate Mr. Olivas’ death on behalf of the City of Arlington. Sergeant Jefferson, in an

assertion completely opposite of what he told Detective Gildon, wrote, “I un-holstered my [T]aser,

turned it on and pointed it at the suspect.” It appears that Sergeant Jefferson, after realizing he did

not tell the truth to a fellow law enforcement officer, and after having time to meet with his

attorney, decided to change his story. Sergeant Jefferson wrote that he then heard a Taser discharge

from where Officer Guadarrama was standing. Further, upon hearing that discharge, “The suicidal




First Amended Plaintiffs’ Original Complaint – Page 15 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 16 of 54 PageID 218



suspect immediately catches on fire and I became startled by the flames and moved away from

them.” Sergeant Jefferson then, upon information and belief, falsely asserts that he unintentionally

discharged his Taser. Upon information and belief, Sergeant Jefferson pointed his Taser at Mr.

Olivas and intentionally shot Mr. Olivas. This was patently unreasonable. Unreasonable force is

unconstitutional force.


                          e.      Officer Caleb Elliott (#3007)

        36.       Officer Caleb Elliott signed a statement related to the incident leading to Mr.

Olivas’ death. In his statement, he indicated that, on July 10, 2017, at approximately 12:30 p.m.,

he was driving a marked patrol vehicle in full uniform. He wrote that he overhead a suicide in

progress call at Mr. Olivas’ home, and that the call was announced on the radio. He said the call

text indicated that the caller’s father was wanting to harm himself. Upon information and belief,

there was no call text indicating that Mr. Olivas wanted to harm anyone else. Officer Elliott

indicated that, since he was coming back to the East District from administrative markout at the

main station, he waited until he was inside East District lines before sending the dispatcher a

message informing her that he would be in route to the call. He then received information over

the radio that Mr. Olivas was pouring gasoline on himself. Officer Elliott activated his overhead

lights and siren and began to drive to Mr. Olivas’ home.

        37.      As Officer Elliott got close to Mr. Olivas’ home, he heard Officer Guadarrama call

out on the radio that he was staged near Mr. Olivas’ home. Officer Elliott turned off his siren

when he was approximately 200 yards north of Carla Avenue on Allen Avenue. He then saw

Officer Guadarrama, who had parked on Mr. Olivas’ street just off of Allen Avenue, begin to drive

to Mr. Olivas’ home. Officer Elliott followed Officer Guadarrama and parked directly behind him

(just west of Mr. Olivas’ home).


First Amended Plaintiffs’ Original Complaint – Page 16 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 17 of 54 PageID 219



        38.      As Officer Elliott and Officer Guadarrama walked toward Mr. Olivas’ home,

Officer Elliott put on latex gloves due to information regarding gasoline having been poured onto

Mr. Olivas. Officer Guadarrama told Officer Elliott that, some time back, he and other officers

had responded to the home and discovered a man who possibly could be the same subject in the

current call and who Officer Guadarrama said was wanting suicide by cop at the time. The

assertion that Mr. Olivas wanted “suicide by cop” was false. Mr. Olivas never wanted “suicide by

cop” and/or to be killed by any police officer. In fact, Mr. Olivas did not want to commit suicide,

and he would not have committed suicide that day. Upon information and belief, Officer

Guadarrama made the statement to create in advance a defense for himself if anything were to go

wrong inside the home. Mr. Olivas needed help. He did not need to be Tased and killed by police.

        39.      At this point, Sergeant Jefferson arrived at the scene.           Sergeant Jefferson

approached Officer Guadarrama and Officer Elliott in the front yard. Sergeant Jefferson, being in

charge of the scene, said to Officer Elliott, “Elliott, you take less lethal.” Officer Elliot understood

the instruction, and un-holstered his Taser and held it by his side in his right hand. However,

shortly after unholstering his Taser, Officer Elliott realized what everyone at the scene realized as

well – if Mr. Olivas “had actually poured gasoline on himself, applying a Taser was likely to ignite

a fire.” Thus, consistent with Officer Elliott’s Taser-use knowledge, he knew that Mr. Olivas

would probably catch fire if someone used a Taser on him. Sergeant Jefferson, who was in charge,

and Officer Guadarrama, possessed the same knowledge. They knew that, if they Tased Mr. Olivas

after he had poured gasoline on himself, he would probably catch fire. Thus, while Sergeant

Jefferson referred to Officer Elliott’s potential use of a Taser as “less lethal,” he knew that it would

likely be lethal if Mr. Olivas had poured gasoline on himself.




First Amended Plaintiffs’ Original Complaint – Page 17 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 18 of 54 PageID 220



        40.      Officer Elliott kept his Taser out and by his side as they entered Mr. Olivas’ home,

due to, at that moment, Officer Elliott not knowing for sure whether Mr. Olivas had actually poured

gasoline onto himself or if, instead, Mr. Olivas’ family had meant only that Mr. Olivas had been

grabbing at a gasoline can in an attempt to pour gasoline on himself. Officer Elliott’s speculation

would soon be remedied, and he, along with every other officer in the room with Mr. Olivas, would

know with certainty that Mr. Olivas had in fact poured gasoline on himself.

        41.      Officer Elliott continued his written statement. He affirmed that he would use the

Taser “only if [he] had sufficient reason to believe [Mr. Olivas] had not actually poured gasoline

on himself.” Therefore he “kept it in [his] hand in case [he] immediately had cause to use it and

knowledge that [Mr. Olivas] had not doused himself in gasoline.” Officer Elliott knew that he

could not use excessive, unconstitutional force on Mr. Olivas by firing a Taser at him when he was

doused with gasoline, even if a ranking officer instructed him to do otherwise.

        42.      Officer Guadarrama entered the home before Officer Elliott, and Sergeant Jefferson

was directly behind Officer Elliott. Officer Elliott saw a female standing inside near the entrance

to the home. Thus, the female could have been easily removed from the home by the Defendant

officers. After he entered Mr. Olivas’ home, Officer Elliott observed a puddle of some liquid on

the floor to the right of the front door.

        43.      Officer Elliott followed Officer Guadarrama into the bedroom in which Mr. Olivas

was located. The bedroom was directly east of the front door. As soon as Officer Elliott entered

the room, he could smell the odor of gasoline. Upon information and belief, the Defendant officers

also could smell the odor of gasoline in the air as they entered the room. Thus, they all knew that

Mr. Olivas would probably catch fire if he were Tased and covered with gasoline.




First Amended Plaintiffs’ Original Complaint – Page 18 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 19 of 54 PageID 221



        44.      Officer Elliott saw Mr. Olivas on the far south wall of the room, leaning against the

wall. Mr. Olivas was holding a red plastic gas can against his body, and it appeared to be a 2-

gallon or 2.5-gallon can. Officer Elliott said that he observed two or three family members

attempting to pull the gas can away from Mr. Olivas. However, there were only two family

members in the room. Mr. Olivas and the family members were yelling and screaming, but Officer

Elliott could not make out any words. Officer Guadarrama moved to the left side of the room, in

front of a large piece of furniture. Officer Elliott moved to the right side of the room in front of

another piece of furniture which separated him from Officer Guadarrama. Sergeant Jefferson then

entered the room, standing at the end of the couch between Officer Guadarrama and Officer Elliott.

        45.      Officer Elliott used his flashlight to illuminate Mr. Olivas. He noted that Mr.

Olivas’ body appeared dry. Thus, Officer Elliot believed that “Taser deployment may have been

possible due to the lack of visible gasoline on his body.” Therefore, Officer Elliott activated his

Taser and pointed it at Mr. Olivas. At that time, family members moved behind the officers and

stood closer to the room’s doorway. The Defendant officers should have taken that opportunity to

physically remove those family members from the home and avoid what would occur. Officer

Elliott turned his head and shouted at the family, “Get out of here, now!” Mr. Olivas’s wife and

son backed to the doorway, and then moved back into the room. However, they then remained

generally in line with the three police officers and not adjacent to Mr. Olivas. Upon information

and belief, Defendant officers did nothing to physically remove the family from the situation. It

would have been reasonable to do so at that time, and before any interaction with Mr. Olivas had

occurred.

        46.      At this point, Officer Elliott realized that, although Mr. Olivas’ skin appeared dry,

he could still have gasoline fumes on or around him. Thus, if Tased, Mr. Olivas could be set on




First Amended Plaintiffs’ Original Complaint – Page 19 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 20 of 54 PageID 222



fire. Officer Elliott turned his head slightly, so that he could see Sergeant Jefferson and Officer

Guadarrama. He then shouted to Sergeant Jefferson and Officer Guadarrama, “If we Tase him, he

is going to light on fire.” Upon information and belief, Sergeant Jefferson and Officer Guadarrama

heard what Officer Elliott said. Officer Elliott then holstered and turned off his Taser.

        47.      It was abundantly clear to Officer Elliott that, if any one Tased Mr. Olivas, Mr.

Olivas would catch fire. Officer Elliott did not say he would likely catch fire, or would probably

catch fire. He said that he would catch fire.

        48.      Thus, it was clear to all three officers in the room that, if Mr. Olivas was Tased, he

would suffer significant burns and injury, and potentially death. Officer Elliott had been with the

City of Arlington Police Department for only approximately one year at that time, whereas

Sergeant Jefferson had been with the Department over fourteen years, and Officer Guadarrama

had been with the Department over nine years. However, Officer Elliott acted at that time in a

reasonable manner, stating his knowledge regarding Taser deployment. Sergeant Jefferson and

Officer Guadarrama had the same knowledge but chose to ignore it and instead act in an

unreasonable, unconstitutional manner.

        49.      Officer Elliott then unholstered his OC spray and shook it briefly, attempting to

mix it thoroughly, before spraying Mr. Olivas in the face from approximately 6 feet away (for

approximately 2 seconds). According to Officer Elliot, as Officer Elliott shook his spray, Mr.

Olivas stood up and poured gasoline over his head and onto his head. However, Officer Elliott

left out the fact that Mr. Olivas, after being sprayed in the face, could not see and was rubbing his

eyes with his hand, and was not making any gestures or aggressive moves toward anyone. Officer

Elliott could see the gasoline running all the way down Mr. Olivas’s torso and beginning to soak

his pants. Upon information and belief, other officers in the room also saw the same thing. At




First Amended Plaintiffs’ Original Complaint – Page 20 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 21 of 54 PageID 223



some point, Mr. Olivas began screaming “non-sense” and yelling that he was going to burn the

place to the ground. However, by this time, Mr. Olivas had moved to a position near the middle

of the far wall to the left corner, near the window. It was at this point he began to turn and face

Officer Elliott. Officer Elliott, fearing that he would flood the room with OC spray fumes and

begin to incapacitate himself and other officers, shut off the spray. Mr. Olivas was still blinded as

a result of OC spray being sprayed into his eyes.

        50.      The fact that Officer Elliott alleges that he was only 6 feet away from Mr. Olivas

shows that Mr. Olivas could have easily been subdued by Officer Elliott, by Officer Elliott rushing

and grabbing Mr. Olivas. Upon information and belief, other officers in the room could have done

the same. Police officers often use what is referred to as the “21-Foot Rule” when attempting to

defend themselves from excessive force allegations. This purported rule holds that, if a subject

armed with a knife, club, or similar weapon is within 21 feet of an officer, a reasonable conclusion

would be that the officer would be within a danger zone. According to the alleged rule, such a

person would be able to close the distance and use the weapon before the officer could unholster

and use his or her handgun. The purported rule further holds that the subject could close the 21

feet in about one-and-a-half seconds.

        51.      Assuming without admitting that the 21-Foot Rule presents a truthful scenerio, then

Mr. Olivas being only 6 feet away from Officer Elliott, and only a bit more than that away from

other officers in the room, such officers could have closed the distance between themselves and

Mr. Olivas in much less than a second and physically restrained him from doing anything to

himself.      However, instead of doing so, Defendant officers ultimately chose to Tase, and

unfortunately kill, Mr. Olivas. They chose to do this knowing that there were others in the room




First Amended Plaintiffs’ Original Complaint – Page 21 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                    Page 22 of 54 PageID 224



that they could have physically removed. Thus, Defendant officers acted unreasonably and

unconstitutionally.

        52.      Notably, it was not until after this point that Officer Elliot noticed that Mr. Olivas

had an object in the hand other than the hand with which he was holding the gasoline can. Upon

information and belief, other officers likewise had not noticed the object until that time. Thus, any

and all officers in the room could have and should have quickly physically subdued Mr. Olivas

rather than stand at a distance and using OC spray and/or a Taser to attempt to subdue him. It was

unreasonable to think that gas alone, without some lighting device, would have been a danger

keeping officers from quickly and physically subduing Mr. Olivas.

        53.      Officer Elliott noticed the object in Mr. Olivas’ hand when Mr. Olivas lowered the

gasoline can with his left hand but kept his right hand raised. Officer Elliott believed the object to

be a lighter of some sort. Officer Elliott realized that officers either had to find a way to

incapacitate Mr. Olivas (which, upon information and belief, they could have already physically

done quickly), or evacuate the home and formulate a plan to remove the subject. The home

evacuation should have been done immediately when officers arrived at the scene, but they chose

to unreasonably engage in extended interaction with Mr. Olivas and ultimately cause his death.

        54.      Officer Elliott observed Sergeant Jefferson pull his Taser out of its holster and point

it at Mr. Olivas. Officer Elliott then saw two red lasers trained on Mr. Olivas’ chest. This indicated

to Officer Elliott that there were two Tasers pointed at Mr. Olivas. Officer Elliott’s Taser was still

holstered, and turned off. Shockingly, Officer Elliott then heard a sudden pop, indicating to him

that a Taser had been fired. “[T]he subject was suddenly engulfed in flame.” The Tasing of Mr.

Olivas caused him to catch fire and ultimately die. Both Tasings contributed to, were producing

causes of, and were proximate causes of Mr. Olivas catching fire and dying. South and east walls




First Amended Plaintiffs’ Original Complaint – Page 22 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                       Page 23 of 54 PageID 225



in the room quickly started to catch fire, and Officer Elliott could feel immense heat. The family

was still behind Officer Elliott at that time, which once again showed that Defendant officers could

have quickly forced family members to exit the home through the relatively close front door. This

was, unfortunately, demonstrated after Mr. Olivas caught fire. Officer Elliott “began to push and

shove the family out of the room, saying, ‘Get out, get out now!’” Sergeant Jefferson and Officer

Guadarrama were closer at that point in time to Mr. Olivas than was Officer Elliott. Officer Elliott

ultimately ran out of the home to make sure all the family members were outside, and he observed

a family member grabbing a water hose to try to put out the fire from the outside of the home. At

one point, Officer Elliott went back into the home and saw Mr. Olivas laying on the ground,

kicking and flailing as he laid there, on fire, and in horrific pain.


                 2.       Mr. Olivas’ Medical Condition at the Scene

        55.      American Medical Response (“AMR”) responded to the scene to medically assist

Mr. Olivas. Records indicate that AMR received a call at 11:55 a.m. and arrived at Mr. Olivas’

side at 12:13 p.m. Mr. Olivas’ pain was listed in records as being 10 on a scale of 10 at 12:15 p.m.

The listed chief complaint was “burn.”

        56.      Records indicate that Mr. Olivas was found with what appeared to be a full-body

burn, having mostly second and third degree burns with some first degree burns. Mr. Olivas could

not open his eyes, and his clothes were burned off with the exception of a portion of his pants and

socks. Mr. Olivas was yelling for help. His skin was ashen, black, and red. Mr. Olivas appeared

to have Taser barbs in his chest. The barbs were removed.

        57.      Mr. Olivas was transferred to the hospital by ambulance. He did not say anything

during transport about what occurred, or how he became engulfed in flames. Mr. Olivas was

crying in pain and demanding morphine. Morphine was administered to Mr. Olivas on the way to


First Amended Plaintiffs’ Original Complaint – Page 23 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 24 of 54 PageID 226



the hospital, in three doses of 5 milligrams each. Even after administration of that medication, Mr.

Olivas was described as fully alert and screaming. Mr. Olivas was unable to sign medical records

due to his injuries. Records indicate that an EMT was told at the hospital, by someone with the

Arlington Police Department, that Mr. Olivas poured gasoline all over himself and lit himself on

file to attempt suicide. The allegation that Mr. Olivas lit himself on fire is false, and it was made

to deflect liability from Defendants.


                 3.       Autopsy

        58.      Stephanie S. Burt, M.D., Assistant County Medical Examiner with Collin County

Office of the Medical Examiner, conducted an autopsy of Mr. Olivas. The report indicates that

Mr. Olivas was 5 feet, 8 inches tall and weighed 200 pounds. Dr. Burt found that Mr. Olivas had

suffered thermal burns and smoke inhalation. She further found extensive partial to full-thickness

burns with debridement and skin grafts over eighty-five percent (85%) of Mr. Olivas’ body. She

noted a history of inhalation injury with soot in his airway. Based upon the autopsy and history

available to Dr. Burt, it was her opinion that Mr. Olivas died as the result of thermal burns and

smoke inhalation. Dr. Burt did not reach any opinion as to what caused the fire which ultimately

caused Mr. Olivas’ death. However, the fire was caused by Taser deployment described in this

pleading.


        D.       Death Investigation

                 1.       Taser Analysis by Axon Enterprise, Inc. (f/k/a Taser International, Inc.)

        59.      Axon Enterprise, Inc., formally known as Taser International, Inc. (“Axon”), was

asked to analyze Taser evidence distroyed in the fire to determine if the cartridge in each relevant

Taser had deployed on July 10, 2017. Axon received, on July 26, 2017, two boxes. One box was

labeled “RHA 9,” and the other box was labeled “RHA 10.” Axon provided a report, dated


First Amended Plaintiffs’ Original Complaint – Page 24 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 25 of 54 PageID 227



September 7, 2017, regarding its analysis. Axon noted that the X26 Taser was first produced in

2004 and ultimately retired from production in December 2015. The X26 is activated by pulling

the trigger when the device is armed. If the trigger is pulled and released, the X26 will be active

for 5 seconds.

        60.      The report also indicated that the Taser X26P device is a single-cartridge device in

the Axon Smart CEW line which was first available in January 2013. It was designed significantly

on the X26 platform first available in April 2012, which was in turn was significantly designed on

the Taser X3 platform first avaialable in July 2009. The X26P device also had an ambidextrous

safety switch. When the switch is in the up position, the weapon is armed and ready to activate.

The X26P is in safe mode when the safety switch is in the down position.

        61.      The X26 and X26P deploy Taser-brand standard cartridges. Cartridges are offered

in distances of 15 feet, 21 feet, and 25 feet. A 35-foot cartridge was offered until April 2012.

When a Taser cartridge is deployed, 20-to-30 AFID tags are disbursed. The AFIDs are printed

with the serial number of the cartridge from which they are deployed.

        62.      Axon analyzed evidence it received from Arlington. As to evidence labeled RHA

9 (Item 1), results showed that the cartridge’s gas capsule was punctured, and the wire bundle was

not present inside the cartridge. This indicated that the cartridge had been deployed. Axon could

not determine whether the cartridge was deployed as a result of a trigger pull or as a result of heat

(from the fire) exceeding 536 degrees.

        63.      As to evidence labeled RHA 9 (Item 2) Axon indicated that the cartridge had not

been deployed. As to evidence labeled RHA 10, Axon determiend that the cartridge had been

deployed. Axon was uncertain as to whether the cartridge was deployed as a result of a trigger

pull or due to heat exceeding 536 degrees.




First Amended Plaintiffs’ Original Complaint – Page 25 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 26 of 54 PageID 228




                 2.       Scene Investigators

        64.      On Monday, July 10, 2017, at approximately 1:20 p.m., Arlington Police

Department Crime Scene Investigator S. Ozuna (#2366) was notified by a crime scene sergeant of

the incident involving Mr. Olivas. His report begins with the incorrect statement that Crime Scene

Investigator Ozuna (“CSI Ozuna”) was notified of the incident on “Monday, July 7, 2017 at

approximately 13:20 hours.” Upon information and belief, that was a typographical error. Instead,

upon information and belief, CSI Ozuna arrived at Mr. Olivas’ home on July 10, 2017 at

approximately 1:49 p.m.

        65.      CSI Ozuna noted that the weather was clear and hot. He observed multiple fire

trucks and police vehicles arround Mr. Olivas’ home. He also noted that Mr. Olivas’ home was a

two-story house, with the front door oriented to the south. He indicated that the front yard was on

the east side of the home. CSI Ozuna saw fire damage from the outside of the home involving the

downstairs southeast bedroom. CSI Ozuna was led to that bedroom from the front door by, upon

information and belief, fire investigators. Electricity to the home had been terminated. CSI Ozuna

provided in his report a detailed description of what he observed at the scene, including significant

fire damage to Mr. Olivas’ home.

        66.      Fire Investigator R. Alcantar (#689) also responded to the house fire on July 10,

2017. He noted that the most severe fire damage was located on the southeast corner of the house.

There was heavy fire, smoke, and heat damage visible in the bedroom in which Mr. Olivas was

Tased and caught fire. The mattress in the room had fire damage, such that mattress springs were

visible. There was also a section on the top of a dresser that had been burned away. According to

his report, “All windows in the bedroom were broken.”




First Amended Plaintiffs’ Original Complaint – Page 26 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19               Page 27 of 54 PageID 229



                 3.       Arlington Police Department Homicide Unit

        67.      Detective Grant Gildon (#2261) conducted an investigation regarding Mr. Olivas’

death, and he drafted reports including a 137-page report. Information in this section of the

pleading was obtained from that 137-page report.

        68.      On the very day that Mr. Olivas was shot with Tasers and engulfed in flames,

Sergeant Jefferson, Officer Guadarrama, and Officer Elliot were already meeting with an attorney

representing them from the Combined Law Enforcement Association of Texas (“CLEAT”). “They

stated prior to [Detective Gildon’s] arrival they were told Officer Guadarrama would not be giving

a statement to [Detective Gildon] on [that] date and that it was undetermined if the others would

be providing statements.” Thus, the Defendant officers were able to meet with an attorney, while

Mr. Olivas was receiving emergency medical treatment at the hospital, even before giving

statements as to what occurred. While at Medical City of Arlington on that date, which is where

Detective Gildon learned information in the preceding sentence, he also learned that four Taser

probes were recoverd from Mr. Olivas and his clothing. This indicated that two Taser deployments

had occurred.

        69.      Attorney Terry Daffron, with CLEAT, was the attorney who responded to the

hosptial to represent Sergeant Jefferson, Officer Guadarrama, and Officer Elliott. Detective

Gildon informed Ms. Daffron of the status of the case, and further that he wanted to speak to the

three officers about what occurred. Ms. Daffron asked if there was anything in particular about

which Detective Gildon wanted to ask during interviews. Thus, upon information and belief,

Defendant officers’ attorney was able to learn a bit about what Detective Gildon would ask – even

before he asked it. Further, upon information and belief, she was then able to communicate this

information to Defendant officers.




First Amended Plaintiffs’ Original Complaint – Page 27 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                    Page 28 of 54 PageID 230



        70.      On July 10, 2017, Detective Gildon met with Sergeant Jefferson at Medical City of

Arlington. Also present were Sergeant Jefferson’s attorney, Ms. Daffron, as well as Sergeant

Jones, Detective Griesbach, Sergeant Coggeshall, and Lieutenant Harris. Sergeant Jefferson said

that he told Officer Elliott before entering Mr. Olivas’ house that Officer Elliott would be the

designated officer for the less-leathal option. This indicated that Sergeant Jefferson had delegated

to Officer Elliott the decision to use a Taser (if needed and reasonable).

        71.      Sergeant Jefferson “described experiencing the strong odor of gasoline throughout

the residence.” “He also falsely told the detective that he “Pulled his Taser out but didn’t point it

at the Decedent.” He also falsely represented “he didn’t fire his Taser at any point during the

incident.” However, Sergeant Jefferson was quick to blame Officer Guadarrama for firing his

Taser and striking Mr. Olivas. Sergeant Jefferson falsely told the investigator that he dropped his

Taser onto the floor. He did admit that Officer Elliott, who had been the designated person to

determine whether Taser use was appropriate, did not fire his Taser.

        72.      Upon information and belief, Arlington did not terminate Sergeant Jefferson as a

result of his making false material statements to an investigator. Further, upon information and

belief, Arlington did not seek prosecution of Sergeant Jefferson as a result of such false statements

made to a law enforcement officer.

        73.      Sergeant Jefferson admitted that, after Taser deployment, Mr. Olivas and multiple

items in the room caught fire. This showed that Taser use can cause gas fumes alone to ignite.

        74.      Detective Gildon also interviewed Officer Elliott at the hospital. Officer Elliott told

Detective Gildon that, when holstering his Taser after entering the residence, as described

elsewhere in this pleading, he said out loud that they couldn’t Tase Mr. Olivas. Officer Elliot also

said that he saw two separate red dots moving around on Mr. Olivas’ chest, and that he believed




First Amended Plaintiffs’ Original Complaint – Page 28 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 29 of 54 PageID 231



those dots to be dots from Tasers. He also said that, upon hearing the Taser discharge, Mr. Olivas

and the room became engulfed in flames. After the interview, Detective Gildon met with Ms.

Daffron and scheduled to meet with her and her client-officers two days later to answer questions

and provide further details.

        75.      Detective Gildon noted that Officer Elliott was in possession of both of his Taser

cartridges. He also noted that Officer Guadarrama had one Taser cartridge loaded into his Taser.

A second Taser cartridge was in his bag inside his patrol vehicle. Detective Gildon seized the

cartridge inside the patrol vehicle.

        76.      Sergeant Jefferson told Detective Gildon that both of his Taser cartridges were

attached to his Taser. Upon information and belief, this was a further false representation made

by Sergeant Jefferson to a law enforcement officer. Detective Gildon was told that both Officer

Guadarrama and Sergeant Jefferson dropped their Tasers inside of Mr. Olivas’ residence when the

fire started.

        77.      Detective Gildon obtained Arlington training records for Officer Elliott and the

Defendant officers. Records indicated that they all completed electronic control weapon (Taser)

training in 2017, and that they were certified and approved to carry and operate Tasers as of July

10, 2017. Sergeant Jefferson completed his annual Taser training on February 5, 2017, Officer

Guadarrama completed his annual training on February 28, 2017, and Officer Elliott completed

his annual training on June 3, 2017.

        78.      On July 12, 2017, Detective Gildon interviewed Sergeant Jefferson again. The

interview occurred at the Arlington Police Department.         Sergeant Jefferson’s attorney, Ms.

Daffron, was present. Sergeant Jones and Detective Griesbach were also present.




First Amended Plaintiffs’ Original Complaint – Page 29 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                    Page 30 of 54 PageID 232



        79.       Sergeant Jefferson admitted that he instructed Officer Elliott to be prepared with

“less lethal coverage.” This meant that Officer Elliott was the designated officer for any Taser

use. Sergeant Jefferson also admitted that, as officers entered the residence, he could smell an

odor of what appeared to be gasoline.

        80.       Sergeant Jefferson, still weaving a tale of alleged non-involvment in Tasing Mr.

Olivas, said that he pulled his Taser out at one point but then decided to re-holster it. This is clearly

untrue, because Sergeant Jefferson shot his Taser at Mr. Olivas. Sergeant Jefferson also admitted

that, as he entered the residence, he thought a Taser could possibly be used to control Mr. Olivas.

Sergeant Jefferson admitted that, at the moment he saw Officer Guadarrama pull his Taser, he

began pulling his Taser from his holster. Detective Gildon asked Sergeant Jefferson whether he

pointed his Taser at Mr. Olivas. “He stated he did not.” This was yet another false statement made

by Sergeant Jefferson to a law enforcement officer. Detective Gildon continued:

        He said as he was drawing his [T]aser Officer Guadarrama fired his [T]aser, which
        caused Sgt. Jefferson to flinch. I then observed Sgt. Jefferson demonstrate how he
        flinched with the [T]aser in his right hand. Sgt. Jefferson stated the Decedent then
        became engulfed in flames, so he dropped his [T]aser on the ground. He stated he
        didn’t believe he fired his [T]aser.

Thus, Sergeant Jefferson continued in his false narrative, making material misrepresentations to a

law enforcement officer investigating Mr. Olivas’ death. Upon information and belief, Arlington

did not terminate Sergeant Jefferson from his employment as a police officer and did not seek

prosecution of him for the making of such false statements. This was some evidence of Arlington’s

existing policy that the use of a Taser on suicidal subjects covered with gas was appropriate.

        81.       Detective Gildon pushed Sergeant Jefferson about Sergeant Jefferson’s false

representation:

        I began asking Sgt. Jefferson if he fired his [T]aser while in the bedroom addressing
        the Decedent. He stated he did not discharge his [T]aser. I informed Sgt. Jefferson



First Amended Plaintiffs’ Original Complaint – Page 30 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 31 of 54 PageID 233



        that a total of four [T]aser probes were removed from the Decedent, which would
        indicate two separate [T]aser discharges occurred. Upon hearing this, he
        immediately stated that if two [T]asers were discharged then he had to of [sic] fired
        his [T]aser. He stated he knew Officer Elliott didn’t fire a [T]aser because his
        [T]aser was holstered at the time.

Thus, once Detective Gildon convinced Sergeant Jefferson that Detective Gildon could prove with

physical evidence that Sergeant Jefferson filed his Taser at Mr. Olivas, Sergeant Jefferson finally

told the truth.

        82.       Detective Gildon also interviewed Officer Elliott again. The interview occurred on

July 12, 2017 at the Arlington Police Department. Officer Elliott once again reiterated that, due

to the presence of gasoline, he holstered his Taser. Detective Gildon wrote, “He holstered the

[T]aser and stated to the other officers, ‘If we [T]ase him, he’s going to light on fire.’” Thus,

Officer Elliott stated information which Defendant police officers already knew – Tasing Mr.

Olivas was certain to result in him catching fire. Tasing Mr. Olivas in the situation in which he

was Tased was patently unreasonable.



        E.        Defendant Officers’ Experience and Training

                  1.      2017 Taser Training

        83.       As indicated elsewhere in this pleading, Sergeant Jefferson, Officer Guadarrama,

and Officer Elliott received Taser update training in year 2017 before Mr. Olivas was Tased.

Arlington’s training did not result in those officers receiving TCOLE credit. They only received

in-house Arlington Police Department training credit. Upon information and belief, this was

because Arlington’s training did not meet standards high enough for TCOLE credit.

        84.       These officers were reminded of what they already knew regarding use of a Taser

electronic control weapon in a situation in which flammable substances and/or vapors are present.




First Amended Plaintiffs’ Original Complaint – Page 31 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 32 of 54 PageID 234



A Taser should not be used. Upon information and belief, each officer reviewed the following

page and/or reviewed it as a slide in the 2017 training seminar:




Therefore, when Sergeant Jefferson and Office Guadarrama chose to shoot their Tasers at Mr.

Olivas, they knew that he would catch fire. The concept was not new to them but one they had

learned years before. They were also reminded of this concept just a few months before Tasing

Mr. Olivas in year 2017.

        85.      Notably, the flammability notice provided by Arlington to its police officers, during

annual Taser training, did not prohibit use of a Taser in such a situation. Therefore, Arlington

policy allowed officers, such as Defendant officers, to Tase someone such as Mr. Olivas, even




First Amended Plaintiffs’ Original Complaint – Page 32 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                     Page 33 of 54 PageID 235



when the person was doused in gasoline. This policy was a moving force behind, caused, and was

a proximate cause of Mr. Olivas’ injuries, damages, and death.


                 2.       Texas Commission on Law Enforcement Records

        86.      The Texas Commission on Law Enforcement (TCOLE) keeps records of training

completed by, and the work history of, peace officers and jailers in Texas. TCOLE records indicate

that Defendant officers, as a result of their experience and law enforcement–related education,

knew that what they did with regard with Mr. Olivas violated Mr. Olivas’ constitutional rights.

        87.      TCOLE records indicate the following service history for Officer Elliott:

         Appointed           Department                 Award          Service      Service
             As                                                       Start Date   End Date
           Peace           Arlington Police          Peace Officer     07/25/16
           Officer           Department                License
         (Full-time)


        88.      TCOLE records indicate that Officer Elliott received the following training and/or

education, through which he should have obtained sufficient knowledge to know that any failure

to act appropriately with regard to Mr. Olivas would have been unreasonable, deliberately

indifferent, and a constitutional violation:

          Course       Course Title        Course Course          Institution
            No.                             Date   Hours
           3722  Peace Officer            12/04/16 160 Arlington Police Academy
                 Field Training
           2040    Defensive    08/08/16                 8     Arlington Police Academy
                     Tactics
            101   Addendum      07/29/16                354    Arlington Police Academy
                  Basic Peace
                     Officer
         1000643 Basic Peace 06/17/16                   643    Arlington Police Academy
                 Officer Course
                      (643)




First Amended Plaintiffs’ Original Complaint – Page 33 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                      Page 34 of 54 PageID 236




        89.       TCOLE records indicate the following service history for Officer Guadarrama:

         Appointed            Department                Award           Service      Service
            As                                                         Start Date   End Date
           Peace            Arlington Police        Peace Officer       02/25/08    01/10/19
          Officer             Department              License
           Jailer            Parker County         Temporary Jailer    12/26/07     02/14/08
                            Sheriff’s Office          License
              Jailer        Tarrant County         Temporary Jailer    08/22/05     09/08/05
                            Sheriff’s Office          License


        90.       TCOLE records indicate that Officer Guadarrama received the following training

and/or education, through which he should have obtained sufficient knowledge to know that his

failure to act appropriately with regard to Mr. Olivas was unreasonable, deliberately indifferent,

and a constitutional violation:

         Course         Course Title      Course Course            Institution
           No.                             Date   Hours
          2040            Defensive      06/07/17   8   Arlington Police Academy
                           Tactics
           2040           Defensive      07/09/15       8      Arlington Police Academy
                           Tactics
           2040           Defensive      08/18/14       8      Arlington Police Academy
                           Tactics
           3344          Less Lethal     01/21/14       4      Arlington Police Academy
                          Electronic
                       Control Device
                           Training
           2040           Defensive      08/19/13       8      Arlington Police Academy
                           Tactics
           2108        Arrest, Search,   05/30/13       24     Arlington Police Academy
                         and Seizure
                       (Intermediate)
           3340        Crowd Control     05/22/13       8      Arlington Police Academy
           3340        Crowd Control     04/30/13       8      Arlington Police Academy




First Amended Plaintiffs’ Original Complaint – Page 34 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                      Page 35 of 54 PageID 237



         Course       Course Title        Course Course            Institution
           No.                             Date   Hours
          3344         Less Lethal       01/31/13   4   Arlington Police Academy
                       Electronic
                     Control Device
                        Training
           3344        Less Lethal       11/30/12       4      Arlington Police Academy
                       Electronic
                     Control Device
                         training
           2040        Defensive         06/06/12       8      Arlington Police Academy
                         Tactics
           2053        Baton (all)       12/13/11        8     Arlington Police Academy
           2107       Use of Force       11/15/11       16     Arlington Police Academy
                     (Intermediate)
           2040        Defensive         08/03/11       8      Arlington Police Academy
                         Tactics
           3344        Less Lethal       12/08/10       8      Arlington Police Academy
                       Electronic
                     Control Device
                        Training
           3340      Crowd Control       10/20/10       8      Arlington Police Academy
           2040        Defensive         05/12/10       5      Arlington Police Academy
                         Tactics
           2040        Defensive         05/12/10       5      Arlington Police Academy
                         Tactics
           2040        Defensive         03/31/09       5      Arlington Police Academy
                         Tactics
           3722      Peace Officer       12/15/08      160     Arlington Police Academy
                     Field Training
           101         Addendum          07/14/08      422     Arlington Police Academy
                      Basic Peace
                         Officer
           1000       Basic Peace        07/11/08      618     Arlington Police Academy
                         Officer


        91.       TCOLE records indicate the following service history for Sergeant Jefferson

         Appointed           Department                 Award          Service      Service
            As                                                        Start Date   End Date
           Peace           Arlington Police          Peace Officer    03/03/2003
          Officer            Department                License




First Amended Plaintiffs’ Original Complaint – Page 35 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                      Page 36 of 54 PageID 238



        92.       TCOLE records indicate that Sergeant Jefferson received the following training

and/or education, through which he should have obtained sufficient knowledge to know that his

failure to act appropriately with regard to Mr. Olivas would have been unreasonable, deliberately

indifferent, and a constitutional violation:

         Course       Course Title        Course Course            Institution
           No.                             Date   Hours
          2040          Defensive        06/24/15   8   Arlington Police Academy
                         Tactics
           3009       Supervision        03/27/15       8      Arlington Police Academy
                       (other than
                     TCOLE 3701,
                      3710, 3711,
           3009       Supervision        03/26/15       8      Arlington Police Academy
                       (other than
                     TCOLE 3701,
                      3710, 3711,
           3009       Supervision        03/25/15       5      Arlington Police Academy
                       (other than
                     TCOLE 3701,
                      3710, 3711,
           3009       Supervision        03/25/15       3      Arlington Police Academy
                       (other than
                     TCOLE 3701,
                      3710, 3711,
           3009       Supervision        03/24/15       4      Arlington Police Academy
                       (other than
                     TCOLE 3701,
                      3710, 3711,
           3009       Supervision        03/24/15       4      Arlington Police Academy
                       (other than
                     TCOLE 3701,
                      3710, 3711,
           2096     Arrest, Search &     11/20/14       16     Arlington Police Academy
                     Seizure (Non-
                      Intermediate
                        Core Co
           2040         Defensive        09/16/14       8      Arlington Police Academy
                         Tactics
           2108      Arrest, Search,     07/31/14       24     Arlington Police Academy
                       and Seizure
                     (Intermediate)



First Amended Plaintiffs’ Original Complaint – Page 36 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                       Page 37 of 54 PageID 239



         Course       Course Title        Course Course             Institution
           No.                             Date   Hours
          3737            New            01/31/14  56   Institute for Law Enforcement
                      Supervisor’s                      Administration
                         Course
           3700      Management/         01/31/14       64     Institute for Law Enforcement
                      Supervision                              Administration
           3344        Less Lethal       01/28/14       4      Arlington Police Academy
                       Electronic
                     Control Device
                        Training
           2040        Defensive         11/07/13       8      Arlington Police Academy
                         Tactics
           3340      Crowd Control       05/22/13       8      Arlington Police Academy
           3340      Crowd Control       04/30/13       8      Arlington Police Academy
           3344        Less Lethal       02/28/13       4      Arlington Police Academy
                       Electronic
                     Control Device
                        Training
           3344        Less lethal       08/31/12       4      Arlington Police Academy
                       Electronic
                     Control Device
                        Training
           2040        Defensive         06/06/12       8      Arlington Police Academy
                         Tactics
           2107       Use of Force       11/15/11       16     Arlington Police Academy
                     (Intermediate)
           2040        Defensive         06/28/11       8      Arlington Police Academy
                         Tactics
           2040        Defensive         06/21/11       24     Arlington Police Academy
                         Tactics
           2056       Toxic Chem/        12/15/10       8      Arlington Police Academy
                      Radioactive
                        Materials
           3344        Less Lethal       12/08/10       8      Arlington Police Academy
                       Electronic
                     Control Device
                        Training
           3340      Crowd Control       11/11/10        8     Arlington Police Academy
           3340      Crowd Control       11/04/10       24     Arlington Police Academy
           3343        Less Lethal       07/20/10        8     Arlington Police Academy
                        Chemical
                        Weapons
                     Training (OC,
                       Mace . . . )



First Amended Plaintiffs’ Original Complaint – Page 37 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                      Page 38 of 54 PageID 240



         Course Course Title              Course Course            Institution
           No.                             Date   Hours
          2108 Arrest, Search,           07/15/10  24   Arlington Police Academy
                  and Seizure
                (Intermediate)
          2040     Defensive             05/14/10       5      Arlington Police Academy
                    Tactics
          3340 Crowd Control             04/28/10       24     Arlington Police Academy
          2040     Defensive             03/03/09        5     Arlington Police Academy
                    Tactics
          2040     Defensive             09/23/08       16     Arlington Police Academy
                    Tactics
         55037 Field Training            06/18/07       40     Arlington Police Academy
                    Officer
          1000   Basic Peace             03/03/03      576     Arlington Police Academy
                    Officer


Officer Elliott, who had much less training and experience than Sergeant Jefferson and Officer

Guadarrama, chose the correct course of action regarding use of his Taser – keep it holstered.


        F.       Defendant Police Officers Acted in an Unreasonable, Unconstitutional Manner

        93.      As alleged in this pleading, the Defendant police officers acted in a patently

unreasonable manner when Tasing, and ultimately killing, Mr. Olivas. Further, as alleged in this

pleading, Defendant police officers acted in an unconstitutional, unreasonable manner when

choosing not to evacuate other people from the residence but instead Tasing Mr. Olivas with such

people present.

        94.      In the alternative, or in addition, Defendant police officers should have effectively

contained the residence by establishing a perimeter and requesting Arlington Police Department

Special Weapons and Tactics (SWAT) and the Arlington Police Department Crisis

Negotiation/Intervention Team to respond to the location. A crisis negotiation/intervention team

advises patrol officers on psychiatric issues that arise in the course of their law enforcement duties

and assists in transportation and processing of individuals deemed to need inpatient psychiatric


First Amended Plaintiffs’ Original Complaint – Page 38 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                    Page 39 of 54 PageID 241



treatment. If Mr. Olivas barricaded himself in the home and refused to exit, utilization of SWAT

would have been a safer alternative. SWAT is equipped with special training, equipment, and

tools, such as ballistic shields, chemical agents, Saber Red 16-ounce Stream MK-9 or a similar

high-volume Oleoresin Capsicum (“OC”) Streamer, less-than-lethal launchers/projectiles,

ballistic/tactical gear, ballistic helmets, and armored rescue/recovery vehicles.             Handling

barricaded subjects, if such would be the case with Mr. Olivas after evacuation of the home,

requires special tools and expertise. This comes from specialized training of officers. The SWAT

team would have been equipped and trained to resolve any barricaded subject situation.

        95.      In addition, or in the alternative, the City of Arlington, through the Arlington Police

Department, failed to properly train and certify Sergeant Jefferson according to TCOLE records.

TCOLE records indicate that his last documented electronic control device/Taser training was on

January 28, 2014. Moreover, TCOLE records indicate that the last certified training of and for

Officer Guadarrama, for electronic control device/Taser, was on January 21, 2014. It appears that

the City of Arlington only gave internal credit for other purported Taser training for those police

officers. Upon information and belief, the City of Arlington did so because the training was not

up to standards required for training to be reported to TCOLE. Thus, Arlington’s failure to

appropriately train the Defendant police officers was a moving force behind and proximately

caused Mr. Olivas’ death and all other damages asserted herein.


        G.       City of Arlington’s Monell Liability

        96.      Arlington is liable for all damages referenced and asserted in this pleading pursuant

to Monell v. Department of Soc. Servs., 436 U.S. 658 (1978) and its progeny. Such liability arises

due to the action and/or inaction of the chief policymaker for Arlington regarding police duties.

The chief policymaker was the police chief at all relevant times, or the chief policymaker for the



First Amended Plaintiffs’ Original Complaint – Page 39 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                    Page 40 of 54 PageID 242



City had delegated such chief policymaking authority to the police chief. Regardless, Fifth Circuit

precedent is clear that Plaintiffs need not identify the specific chief policymaker at this stage of

this case. Arlington’s action and inaction referenced in this pleading, and its policies, practices,

and/or customs, were moving forces behind, resulted in, were producing causes of, and were

proximate causes of referenced constitutional violations and damages (including Mr. Olivas’

death).

                    1.     City of Arlington’s Policy Regarding Escalation in Force was a Moving
                           Force Behind and Proximately Caused Mr. Olivas’ Death

          97.       The Arlington Police Department had in place, on July 10, 2017, an escalation of

force policy. Upon information and belief, that policy read:

          Escalation. Under normal circumstances, only the methods or instrumentalities
          listed below may be used to apply force. These methods are listed in ascending
          order from the least severe to the most extreme:

                   Employee/employee presence: uniform, badge, patrol car, physical bearing;
                   Verbal direction: verbal communication, negotiation skills;
                   Passive guidance/control: hands-on escorting, picking up body weight,
                    pushing-pulling gently;
                   Oleoresin-Capsicum spray;
                   Electronic Control Device;
                   Empty hand control: soft (fingertip pressure applied to pressure points) or
                    hard (striking motorpoints with hands/feet);
                   Intermediate weapons: soft/(wrist locks using impact weapon) or hard
                    (striking motorpoints with impact weapon);
                   Vascular Neck Restraint and;
                   Approved firearm and ammunition.

(Emphasis in original).

          98.       Arlington decided that the least severe use of force was police officer presence,

while the greatest use of force was use of a firearm. Arlington described the use of force continuum

being listed “from the least severe to the most extreme.” Thus, Arlington educated its police

officers that they should apply that continuum when dealing with people such as Mr. Olivas.




First Amended Plaintiffs’ Original Complaint – Page 40 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 41 of 54 PageID 243



        99.      There are at least two issues with the use-of-force continuum, and its application,

which were moving forces behind and proximately caused Mr. Olivas’ death. First, the use-of-

force continuum indicates that Arlington police officers should use their electronic control devices

(Tasers) before they should attempt to use soft hand techniques, which could simply be fingertip

pressure applied to pressure points, or in the alternative hard-hand techniques. The continuum

also indicates that an officer should use his or her Taser before using intermediate weapons, such

as hard impact weapons. However, it is undisputed that a Taser can cause death in more situations

than would use of soft hand techniques or impact weapons applied to certain portions of a person’s

body. Thus, Arlington educated Defendant police officers to use their Tasers before using physical

force with Mr. Olivas. As shown elsewhere in this pleading, physical force is what should have

been used with Mr. Olivas, if even necessary, after removal of other people from the house.

        100.     Second, the use-of-force continuum contains no adjustment for and/or mention of

a situation like that involving Mr. Olivas. The continuum does not address the presence of gas

and/or flammable fumes. Thus, when Defendant officers chose to apply Arlington use-of-force

policy, they would be required to apply it as written and not take into account the fact that Mr.

Olivas would catch fire if a Taser were used against him. This likewise was a moving force behind,

caused, and proximately caused Mr. Olivas’ injuries and death.

        101.     Interestingly, when Arlington police policies were obtained pursuant to a Public

Information Act request before suit was filed, Arlington chose to redact, and thus hide, what it

considered to be examples of appropriate Taser use:




First Amended Plaintiffs’ Original Complaint – Page 41 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 42 of 54 PageID 244




(Redactions in original).

Upon information and belief, Arlington chose to redact these examples because they would show

that its use of force policy, as ultimately applied to Mr. Olivas’ situation, was unreasonable.


                 2.       City of Arlington’s Policy, Practice, and/or Custom of Allowing Officers
                          to Use a Taser Against a Person Doused with Gasoline was a Moving
                          Force Behind and Proximately Caused Mr. Olivas’ Death

        102.     As noted above, City of Arlington did not prohibit a police officer from using a

Taser on a person who had been doused with gasoline. Instead, the City left the decision to the

discretion of a police officer. This is an unreasonably policy, and it was implemented, upon

information and belief, knowing the certain effects it would have once a police officer Tased a

person doused with gasoline. The policy, practice, and/or custom was a moving force behind and

proximately caused Mr. Olivas’ death.



                 3.       City of Arlington’s Policy, Practice, and/or Custom of Continuing to
                          Employ Officer Guadarrama After Numerous Reprimands was a Moving
                          Force Behind and Proximately Caused Mr. Olivas’ Death

        103.     City of Arlington’s policy, practice, and/or custom of continuing to employ Officer

Guadarrama, after he had received numerous reprimands and counseling regarding his official



First Amended Plaintiffs’ Original Complaint – Page 42 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 43 of 54 PageID 245



duties, was a moving force behind and caused Mr. Olivas’ death. Before Officer Guadarrama’s

unfortunate interaction with Mr. Olivas, on July 10, 2017, he had received numerous counseling

reports and written reprimands from the Arlington Police Department. As a result, he should have

been terminated long before being in the bedroom with Mr. Olivas, armed with a Taser and other

weapons. The following table lists such reprimands and counseling reports occurring before July

10, 2017:

     Date                  Result                Rule/Regulation              Description
 04/08/2010       Counseling Report          APDGO 402.02.A         Obedience to Laws           and
                                                                    Regulations
                                                                    2010-SD-0025
 09/12/2010       Written Reprimand          COAPP 201.07.A         Unauthorized Absence
                                                                    2010-SWRI-0004
 10/31/2010       Counseling Report          COAPP 201.00./C        Courtesy
                                                                    2010-SD-0085
 10/10/2013       Written Reprimand          APDGO 403.02.A.1       Probable Cause Arrest
                                                                    2013-SWRI-0005
 01/12/2015       Counseling Report          COAPP 202.02.B         Outside Employment
                                                                    2015-SD-0003
 01/20/2015       Counseling report          APDGO 410.02.B.2       Offense Report
                                                                    2015-SD-0004
 07/07/2015       Written Reprimand          APDGO 502.02.A         Outside Employment
                                                                    2015-SWRI-0006
 08/22/2016       Written Reprimand          APDGO 410.02.B.2(d)    Offense Report
                                                                    2016-SWRI-0007
 11/04/2016       Written Reprimand          COAPP 201.04.B         Judgment
                                                                    2016-SWRI-009


Thus, before Officer Guadarrama shot his Taser at Mr. Olivas, he had received five written

reprimands and four counseling reports regarding his duty as an Arlington Police Officer. Nine

such incidents over the course of approximately seven years shows that he was not qualified to

continue in his duties. Most troubling is that the last five incidents occurred over a period of less

than two years.




First Amended Plaintiffs’ Original Complaint – Page 43 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 44 of 54 PageID 246




                 4.       City of Arlington’s Failure to Discipline Sergeant Jefferson and/or Officer
                          Guadarrama is Evidence of Arlington’s Pre-Existing Unconstitutional
                          Policy, Practice, and/or Custom

        104.     Upon information and belief, Arlington failed to discipline or otherwise take any

material adverse employment action against Sergeant Jefferson and/or Officer Guadarrama as a

result of the incident involving Mr. Olivas. Upon information and belief, the City’s failure to do

so was some evidence of pre-existing policy, practice, and/or custom at the time of the incident.

Further, upon information and belief, this policy, practice, and/or custom was a moving force

behind and proximately caused Mr. Olivas’ death.


III.    Causes of Action

        A.       Cause of Action Against Defendants Sergeant Jefferson and Officer Guadarrama
                 and Under 42 U.S.C. § 1983 for Violation of 4th Amendment Rights

        105.     In the alternative, without waiving any of the other causes of action pled herein,

without waiving any procedural, contractual, statutory, or common-law right, and incorporating

all other allegations herein (including all factual allegations above) to the extent they are not

inconsistent with the cause of action pled here, Defendants Jefferson and Guadarrama are liable to

Plaintiffs (including Ms. Ramirez, Gabriel Anthony Olivas, the heirs-at-law of Mr. Olivas, and

female minor S.M.O. through Ms. Ramirez acting as her parent, guardian, and next friend),

pursuant to 42 U.S.C. § 1983, for violating Mr. Olivas’s rights guaranteed by the Fourth

Amendment to the United States Constitution, as the Fourth Amendment has been incorporated to

be applied to the States pursuant to the Fourteenth Amendment or otherwise. Defendants Jefferson

and Guadarrama acted under color of state law at all times referenced in this pleading. Defendants

Jefferson and Guadarrama were deliberately indifferent to Mr. Olivas’s constitutional rights, and

they acted in an objectively unreasonable manner when seizing and using force with Mr. Olivas,



First Amended Plaintiffs’ Original Complaint – Page 44 of 54
    Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 45 of 54 PageID 247



as well as performing all other actions, and further failing to act, as referenced in this pleading.

They exercised constitutionally-impermissible excessive force and seizure. Defendants Jefferson

and Guadarrama violated clearly established constitutional rights, and their conduct was

objectively unreasonable in light of clearly established law at the time of the relevant incident.

Defendants Jefferson and Guadarrama were not constitutionally permitted to use the force they

chose to use, and they are not entitled to qualified immunity.1

        106.     The United States Court of Appeals for the Fifth Circuit has held that using a state’s

wrongful death and survival statutes creates an effective remedy for civil rights claims pursuant to

42 U.S.C. § 1983. Therefore, Plaintiffs (including Ms. Ramirez, Gabriel Anthony Olivas, the

heirs-at-law of Mr. Olivas, and female minor S.M.O. through Ms. Ramirez acting as her parent,


1
     The defense of qualified immunity is, and should be held to be, a legally impermissible defense
     except as applied to state actors protected by immunity in 1871 when 42 U.S.C. § 1983 was
     enacted. Congress makes laws. Courts do not. However, the defense of qualified immunity
     is a court-created defense found nowhere in the statute under which Plaintiffs bring claims in
     this case. Plaintiffs respectfully make a good faith argument for the modification of existing
     law, such that the court–created doctrine of qualified immunity be abrogated or limited. The
     natural person Defendants cannot show that they would fall within the category of persons
     referenced in the first sentence of this footnote. This would be Defendants’ burden, if they
     choose to assert the alleged defense. Qualified immunity, as applied to persons not immunized
     under common or statutory law in 1871, is untethered to any cognizable legal mandate and is
     flatly in derogation of the plain meaning and language of Section 1983. See Ziglar v. Abassi,
     137 S. Ct. 1843, 1870-72 (2017) (Thomas, J., concurring). Qualified immunity should have
     never been instituted as a defense, without any statutory, constitutional, or long-held common
     law foundation, and it is unworkable, unreasonable, and places too high a burden on Plaintiffs
     who suffer violation of their constitutional rights. Joanna C. Schwartz, The Case Against
     Qualified Immunity, 93 Notre Dame L. Rev. 1797 (2018) (observing that qualified immunity
     has no basis in the common law, does not achieve intended policy goals, can render the
     Constitution “hollow,” and cannot be justified as protection for governmental budgets); and
     William Baude, Is Qualified Immunity Unlawful?, 106 Calif. L. Rev. 45, 82 (2018) (noting
     that, as of the time of the article, the United States Supreme Court decided 30 qualified
     immunity cases since 1982 and found that Defendants violated clearly established law in only
     2 such cases). Justices including Justice Thomas, Justice Breyer, Justice Kennedy, and Justice
     Sotomayor have criticized qualified immunity. Schwartz, supra at 1798–99. Plaintiffs include
     allegations in this footnote to assure that, if necessary, the qualified immunity abrogation or
     limitation issue has been preserved.



First Amended Plaintiffs’ Original Complaint – Page 45 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                Page 46 of 54 PageID 248



guardian, and next friend) seek all remedies and damages available under Texas and federal law

including but not necessarily limited to pursuant to the Texas wrongful death statute (Tex. Civ.

Prac. & Rem. Code § 71.002 et seq.), the Texas survival statute (Tex. Civ. Prac. & Rem. Code §

71.021), the Texas Constitution, common law, and all related and/or supporting case law.

Therefore, Mr. Olivas’ estate, and/or his heirs-at-law, whose claims are asserted through Ms.

Ramirez as the independent administrator of Mr. Olivas’ estate, suffered the following damages,

for which they seek recovery from these natural person Defendants:

            Mr. Olivas’s conscious physical pain, suffering, and mental anguish;

            Mr. Olivas’s medical expenses;

            Mr. Olivas’s funeral expenses; and

            exemplary/punitive damages.

All such damages were caused and/or proximately caused by the natural person Defendants. If

Mr. Olivas had lived, he would have been entitled to bring a 42 U.S.C. § 1983 action and obtain

remedies and damages provided by Texas and federal law.

        107.     Ms. Ramirez, Gabriel Anthony Olivas, and female minor S.M.O. (such claims

being asserted through Ms. Ramirez as S.M.O.’s parent, guardian, and next friend) also seek all

damages available to them individually as a result of Mr. Olivas’s wrongful death. Like all other

damages alleged in this section of this pleading, damages suffered by these people were caused

and/or proximately caused by the natural person Defendants. Therefore, these people seek and are

entitled to obtain all remedies and damages available to them for the 42 U.S.C. § 1983 claims. The

natural person Defendants’ actions caused, were proximate causes of, and/or were producing

causes of the following damages suffered by these people, for which they individually seek

compensation:




First Amended Plaintiffs’ Original Complaint – Page 46 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                 Page 47 of 54 PageID 249



            loss of services that Ms. Ramirez would have received from Mr. Olivas;

            Mr. Olivas’ funeral expenses;

            past mental anguish and emotional distress suffered by them resulting from and caused
             by Mr. Olivas’ death;

            future mental anguish and emotional distress suffered by them resulting from and
             caused Mr. Olivas’ death;

            loss of companionship and society that they would have received from Mr. Olivas; and

            exemplary/punitive damages.

        108.     Exemplary/punitive damages are appropriate in this case to deter and punish clear

and unabashed violation of Mr. Olivas’ constitutional rights. The natural person Defendants’

actions and/or inaction showed a reckless or callous disregard of, or indifference to, Mr. Olivas’

rights and safety. In addition, all such damages resulted from the natural person Defendants

choosing to proceed with conscious indifference to and disregard of Mr. Olivas’ rights, safety, or

welfare after having an actual subjective awareness of the risk involved but nevertheless

proceeding with actions resulting in his injuries and death. The natural person Defendants’ actions,

when viewed objectively from their standpoint at the time of the acts and/or omissions involved,

resulted in an extreme degree of risk, considering the probability and magnitude of potential harm

to Mr. Olivas. Moreover, Plaintiffs (including Ms. Ramirez, Gabriel Anthony Olivas, the heirs-

at-law of Mr. Olivas, and female minor S.M.O. through Ms. Ramirez acting as her parent,

guardian, and next friend) seek from the natural person Defendant reasonable and necessary

attorneys’ fees available pursuant to 42 U.S.C. §§ 1983 and 1988.


        B        Cause of Action Against City of Arlington Under 42 U.S.C. § 1983 for Violation
                 of 4th Amendment Rights

        109.     In the alternative, without waiving any of the other causes of action pled herein,




First Amended Plaintiffs’ Original Complaint – Page 47 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 48 of 54 PageID 250



without waiving any procedural, contractual, statutory, or common-law right, and incorporating

all other allegations herein (including all factual allegations above) to the extent they are not

inconsistent with the cause of action pled here, Defendant City of Arlington is liable to Plaintiffs

(including Ms. Ramirez, Gabriel Anthony Olivas, the heirs-at-law of Mr. Olivas, and female minor

S.M.O. through Ms. Ramirez acting as her parent, guardian, and next friend), pursuant to 42 U.S.C.

§ 1983, for violating Mr. Olivas’ rights guaranteed by the Fourth Amendment to the United States

Constitution, as the Fourth Amendment has been incorporated to apply to the States pursuant to

the Fourteenth Amendment or otherwise. Defendants Jefferson and Guadarrama were at all times

referenced in this pleading acting in the course and scope of their duties of and for City of

Arlington, and they were acting under color of state law. The City acted or failed to act under

color of state law at all relevant times.

        110.     City of Arlington’s customs, practices, and/or policies caused, were proximate

causes of, and/or were producing causes of all constitutional violations and damages referenced

herein. The Arlington Police Department chief of police was the chief policymaker at all times

relevant to this pleading. In the alternative, some other person was the relevant chief policymaker.

Regardless, the Fifth Circuit has made it clear that Plaintiffs need not identify the specific

policymaker at this stage of the case.

        111.     Plaintiffs incorporate all factual and Monell allegations above regarding the basis

for City of Arlington’s liability in this case. The City was deliberately indifferent to, and acted in

an objectively unreasonably manner regarding, Mr. Olivas’ constitutional rights. The City’s

customs, practices, and/or policies were moving forces behind and caused violations of Mr.

Olivas’s constitutional rights and showed deliberate indifference to the known or obvious

consequences of such customs, practices, and/or policies: constitutional violations. They also




First Amended Plaintiffs’ Original Complaint – Page 48 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                Page 49 of 54 PageID 251



caused, were proximate causes of, and were producing causes of all damages (and death) resulting

from unconstitutional excessive force against and seizure of Mr. Olivas.

        112.      The United States Court of Appeals for the Fifth Circuit has held that using a

State’s wrongful death and survival statutes creates an effective remedy for civil rights claims

pursuant to 42 U.S.C. § 1983. Therefore, Plaintiffs (including Ms. Ramirez, Gabriel Anthony

Olivas, the heirs-at-law of Mr. Olivas, and female minor S.M.O. through Ms. Ramirez acting as

her parent, guardian, and next friend), seek all remedies and damages available under Texas and

federal law including but not necessarily limited to the Texas wrongful death statute (Tex. Civ.

Prac. & Rem. Code § 71.002 et seq.), the Texas survival statute (Tex. Civ. Prac. & Rem. Code §

71.021), the Texas Constitution, common law, and all related and/or supporting case law.

Therefore, Mr. Olivas’ estate, and/or his heirs-at-law, whose claims are asserted through Ms.

Ramirez as the independent administrator of Mr. Olivas’ estate, suffered the following damages,

for which they seek recovery from the City:

            Mr. Olivas’s conscious physical pain, suffering, and mental anguish;

            Mr. Olivas’s medical expenses; and

            Mr. Olivas’s funeral expenses.

All such damages were caused and/or proximately caused by the City. If Mr. Olivas had lived, he

would have been entitled to bring a 42 U.S.C. § 1983 action and obtain remedies and damages

provided by Texas and federal law.

        113.     Ms. Ramirez, Gabriel Anthony Olivas, and female minor S.M.O. (such claims

being asserted through Ms. Ramirez as S.M.O.’s parent, guardian, and next friend) also seek all

damages available to them individually as a result of Mr. Olivas’ wrongful death. Like all other

damages alleged in this section of this pleading, damages suffered by these people were caused




First Amended Plaintiffs’ Original Complaint – Page 49 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                  Page 50 of 54 PageID 252



and/or proximately caused by the City and the City’s policies, practices, and/or customs were

moving forces behind and caused such damages. Therefore, the City’s actions, policies, practices,

and customs caused, were proximate causes of, were producing causes of, and were moving forces

behind the following damages suffered by these people, for which they individually seek

compensation:

            loss of services that Ms. Ramirez would have received from Mr. Olivas;

            Mr. Olivas’ funeral expenses;

            past mental anguish and emotional distress suffered by them resulting from and caused
             by Mr. Olivas’ death;

            future mental anguish and emotional distress suffered by them resulting from and
             caused by Mr. Olivas’ death; and

            loss of companionship and society that they would have received from Mr. Olivas.

Moreover, Plaintiffs (including Ms. Ramirez, Gabriel Anthony Olivas, the heirs-at-law of Mr.

Olivas, and female minor S.M.O. through Ms. Ramirez acting as her parent, guardian, and next

friend) seek from the City reasonable and necessary attorneys’ fees pursuant to 42 U.S.C. §§ 1983

and 1988.


IV.     Concluding Allegations

        A.       Conditions Precedent

        114.     All conditions precedent to assertion of Plaintiffs’ claims have occurred.


        B.       Use of Documents

        115.     Plaintiffs intend to use at one or more pretrial proceedings, in motion practice,

and/or at trial all documents produced by Defendants.




First Amended Plaintiffs’ Original Complaint – Page 50 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                   Page 51 of 54 PageID 253



        C.       Jury Demand

        116.     Plaintiffs demand a jury trial on all issues which may be tried to a jury.


        D.       Prayer

        117.     For these reasons, Plaintiffs ask that Defendants be cited to appear and answer, and

that Plaintiffs (including Ms. Ramirez, Gabriel Anthony Olivas, the heirs-at-law of Mr. Olivas,

and female minor S.M.O. through Ms. Ramirez acting as her parent, guardian, and next friend)

have judgment for damages within the jurisdictional limits of the court and against all Defendants,

jointly and severally, as legally applicable, for damages referenced and/or mentioned elsewhere in

this pleading, and for including but not necessarily limited to:

                 a)       actual damages of and for Ms. Ramirez, Gabriel Anthony Olivas, and
                          female minor S.M.O., individually, including but not necessarily limited to;

                          •       loss of services that Ms. Ramirez would have received from Mr.
                                  Olivas;

                          •       Mr. Olivas’ funeral expenses;

                          •       past mental anguish and emotional distress resulting from and
                                  caused by Mr. Olivas’ death;

                          •       future mental anguish and emotional distress resulting from and
                                  caused by Mr. Olivas’ death; and

                          •       loss of companionship and society that they would have received
                                  from Mr. Olivas;

                 b)       actual damages of and for the heirs of Mr. Olivas through the Independent

                          Administrator of his estate, Ms. Ramirez, including but not necessarily

                          limited to:

                          •       Mr. Olivas’ conscious physical pain, suffering, and mental anguish;

                          •       Mr. Olivas’ medical expenses; and




First Amended Plaintiffs’ Original Complaint – Page 51 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                     Page 52 of 54 PageID 254



                          •       Mr. Olivas’ funeral expenses;

                 c)       exemplary/punitive damages for all Plaintiffs (including Ms. Ramirez,

                          Gabriel Anthony Olivas, the heirs-at-law of Mr. Olivas, and female minor

                          S.M.O. through Ms. Ramirez acting as her parent, guardian, and next friend)

                          from the natural person Defendants;

                 d)       reasonable and necessary attorneys’ fees for all Plaintiffs (including all heirs

                          at law of Mr. Olivas, Ms. Ramirez, Gabriel Anthony Olivas, and female

                          minor S.M.O. [through Ms. Ramirez acting as her parent, guardian, and next

                          friend]) through trial and any appeals and other appellate proceedings,

                          pursuant to 42 U.S.C. §§ 1983 and 1988;

                 e)       court costs and all other recoverable costs;

                 f)       prejudgment and postjudgment interest at the highest allowable rates; and

                 g)       all other relief, legal and equitable, general and special, to which Plaintiffs

                          (including Ms. Ramirez, Gabriel Anthony Olivas, the heirs-at-law of Mr.

                          Olivas, and female minor S.M.O. through Ms. Ramirez acting as her parent,

                          guardian, and next friend) are entitled.




First Amended Plaintiffs’ Original Complaint – Page 52 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                      Page 53 of 54 PageID 255



                                                    Respectfully submitted,


                                                          /s/ T. Dean Malone
                                                    T. Dean Malone
                                                    Attorney-in-charge
                                                    Texas State Bar No. 24003265
                                                    Law Offices of Dean Malone, P.C.
                                                    900 Jackson Street
                                                    Suite 730
                                                    Dallas, Texas 75202
                                                    Telephone: (214) 670-9989
                                                    Telefax:          (214) 670-9904
                                                    dean@deanmalone.com

                                                    Of Counsel:

                                                    Michael T. O'Connor
                                                    Texas State Bar No. 24032922
                                                    Law Offices of Dean Malone, P.C.
                                                    900 Jackson Street
                                                    Suite 730
                                                    Dallas, Texas 75202
                                                    Telephone:     (214) 670-9989
                                                    Telefax:       (214) 670-9904
                                                    michael.oconnor@deanmalone.com




First Amended Plaintiffs’ Original Complaint – Page 53 of 54
  Case 4:20-cv-00007-P Document 19 Filed 08/07/19                     Page 54 of 54 PageID 256



                                      CERTIFICATE OF SERVICE

         I hereby certify that on August 7, 2019 I electronically filed the foregoing document with
the clerk of the court for the U.S. District Court, Northern District of Texas, using the electronic
case filing system of the court, and the electronic case filing system sent a notice of electronic
filing to the following attorneys:

           Mr. Robert Fugate
           Ms. Cynthia Withers
           City of Arlington
           City Attorney’s Office
           Mail Stop #63-0300
           P.O. Box 90231
           Arlington, Texas 76004-3231

           Attorneys for Defendant City of Arlington


           Mr. Edwin P. Voss, Jr.
           Brown & Hofmeister, L.L.P.
           740 East Campbell Rd., Suite 800
           Richardson, Texas 75081

           Attorneys for Defendant Jeremias Guadarrama


           Mr. Scott D. Levine
           Mr. Baxter W. Banowsky
           Banowsky & Levine, P.C.
           12801 N. Central Expressway
           Suite 1700
           Dallas, Texas 75234

           Attorneys for Defendant Ebony Jefferson


                                                         /s/ T. Dean Malone
                                                    T. Dean Malone




First Amended Plaintiffs’ Original Complaint – Page 54 of 54
